ACCEPTED
                                                                                                        01-14-00383
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                4/24/2015 7:12:13 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                      Linebarger Goggan Blair & Sampson, LLP
                               4828 Loop Central Drive, Suite 600
                                     Houston, Texas 77081                        FILED IN
                                      Main: 713-844-3400                  1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                          4/24/2015 7:12:13 AM
                                                                                   April 24,
                                                                          CHRISTOPHER     A. 2015
                                                                                             PRINE
                                                                                  Clerk
Via Hand Delivery

The Honorable Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin
Houston, Texas 77002-2066
        Re:     Request for electronic copy of the Supplemental Clerk’s Record in Case Number
                01-14-00383-CV; Glenn Herbert Johnson v. Harris County, et al.
Dear Clerk:
       I am writing to request an electronic copy of the Supplemental Clerk’s Record filed on
April 23, 2015, and have enclosed $1.00 to cover the cost of this request.
        Thank you for your assistance in this matter. Please contact me if you have any questions.


                                                         Sincerely,




                                                         Nick Nicholas

cc:     Glenn Herbert Johnson (via e-mail: Prairie_View_Grad@yahoo.com)
        Mohammed Ali Zakaria (via e-mail: ali@zakarialaw.com)




Edward J. (Nick) Nicholas   Direct: 713-844-3405     Fax: 713-844-3504     Nick.Nicholas@lgbs.com